Citation Nr: 0817628	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  06-19 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for service-connected degenerative disc disease of the lumbar 
spine.

2.  Entitlement to service connection for right knee 
tendonitis.


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
April 1991, from March 1998 to June 1999, and from October 
2001 to October 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

The issue of entitlement to service connection for right knee 
tendonitis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDING OF FACT

The evidence of record demonstrates forward flexion of the 
veteran's thoracolumbar spine to 50 degrees, considering pain 
on use; the evidence does not demonstrate forward flexion of 
the thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for an initial disability rating of 20 percent 
for degenerative disc disease of the lumbar spine have been 
met for the entire period of the claim.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5243 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

However, where, as in this case, service connection has been 
granted and an initial disability rating and effective date 
have been assigned a service-connection claim has been more 
than substantiated, thereby rendering section 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  See 
Goodwin v. Peake, No. 05-0876 (U.S. Vet. App. May 19, 2008); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

That said, a VA letter dated in November 2004 satisfied VA's 
duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, as it informed the veteran of what evidence was 
needed to establish the benefits sought, of what VA would do 
or had done, and what evidence he should provide, including 
dates and places he received medical treatment, informed him 
that it was his responsibility to make sure that VA received 
all requested records that are not in the possession of a 
Federal department or agency necessary to support the claim, 
and asked him to send in any evidence in his possession that 
pertains to the claim.  

The veteran was issued notice of the type of evidence 
necessary to establish an effective date or higher rating by 
letter dated March 2006, and this notice was followed by the 
May 2006 statement of the case.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of fully compliant 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claims 
that VA has not sought.  His service medical records and VA 
medical records have been associated with the record.  He was 
also accorded VA examinations in December 2004, March 2005, 
and August 2006 as part of this claim.  38 C.F.R. § 
3.159(c)(4).  

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties 
to notify and assist have been met, there is no prejudice to 
the veteran in adjudicating this appeal.


Higher Initial Rating for Degenerative Disc Disease of the 
Lumbar Spine

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

At the outset, the Board notes that the veteran's claim of 
entitlement to a higher rating for degenerative disc disease 
of the lumbar spine is an appeal from the initial assignment 
of a disability rating following the grant of service 
connection (July 2005 rating decision).  As such, the claim 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Throughout the rating period on appeal, the veteran was 
assigned a 10 percent disability rating for his degenerative 
disc disease of the lumbar spine pursuant to Diagnostic Code 
5243, for intervertebral disc syndrome.  

Spinal disabilities are primarily evaluated under a General 
Rating Formula, which provides for a 10 percent disability 
rating where forward flexion of the thoracolumbar spine is 
greater than 60 degrees but not greater than 85 degrees, or 
where the combined range of motion of the thoracolumbar spine 
is greater than 120 degrees but not greater than 235 degrees.  
A 20 percent disability rating is warranted where forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees, or where the combined range 
of motion for the thoracolumbar spine is not greater than 120 
degrees, or where muscle spasm or guarding is severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent disability rating is warranted where forward flexion 
of the thoracolumbar spine is 30 degrees or less, or where 
there is favorable ankylosis of the entire thoracolumbar 
spine.
.
Alternatively, intervertebral disc syndrome can be evaluated 
either on the basis of incapacitating episodes over the past 
12 months, or under the General Rating Formula (which 
provides the criteria for rating orthopedic disability, and 
authorizes separate evaluations of its chronic orthopedic and 
neurologic manifestations), whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25. 

Turning to the evidence of record, the veteran underwent a VA 
general medical examination in December 2004.  The veteran 
reported a chronic back ache.  The examiner noted recent MRI 
findings of central disc protrusion at L4-L5.

The veteran underwent another VA general medical examination 
in March 2005.  The examiner noted that the veteran had 
"normal range," but that the veteran reported pain upon 
bending or squatting.  The examiner stated that the veteran's 
low back pain did not limit his motion, but that the patient 
avoided the effort to avoid exacerbation of his back pain.  
The examiner also noted the presence of paralumbar muscular 
spasm and tenderness in the paralumbar muscle.  

A VA treatment record from June 2005 indicates that the 
veteran demonstrated limitation of extension of the back, 
with no further abnormalities reported.

Upon VA examination in August 2006, the veteran demonstrated 
flexion of the thoracolumbar spine to 70 degrees, with pain 
beginning at 50 degrees.  The examiner noted the presence of 
muscle spasm and tenderness, and stated that the veteran's 
lumbar spine disability caused significant effects on the 
veteran's occupation.  

After a review of the evidence of record, the Board finds 
that the veteran's symptoms meet the criteria for a 
disability rating of 20 percent for the entire period of the 
claim.  Specifically, the veteran was noted to have forward 
flexion of the thoracolumbar spine to 50 degrees, considering 
pain on use, in August 2006.  Further, the veteran reported 
pain upon bending at the March 2005 VA examination.  The 
examiner did not provide details regarding the point at which 
the veteran complained of pain, but did note that the veteran 
avoided bending so as not to exacerbate his back pain.  With 
the resolution of reasonable doubt in the veteran's favor, 
his pain upon motion noted at the March 2005 VA examination, 
along with his demonstrated limitation of flexion to 50 
degrees at the August 2006 VA examination, indicate that the 
veteran's limitation of flexion of the thoracolumbar spine 
supports a 20 percent rating for the entire period of the 
claim.  

The Board further finds, for the entire period of claim, the 
criteria for a disability rating in excess of 20 percent have 
not been met.  Specifically, the evidence does not show 
limitation of flexion of the thoracolumbar spine to 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine, as required for a higher disability 
rating of 40 percent.  

The Board has considered the criteria for rating 
intervertebral disc syndrome based on incapacitating 
episodes.  However, the veteran has not reported any 
incapacitating episodes (he has reported some flare-ups, but 
there has been no suggestion that they are incapacitating), 
accompanied by physician-prescribed bed rest, so an 
alternative assessment under this criteria is not warranted.  
As well, while the veteran reported some radiculopathy to the 
lower extremity muscles on examination of March 2005 and 
radiculitis was diagnosed, a review of the veteran's system 
during the August 2006 orthopedic examination, no numbness, 
urinary difficulties, or parasthesias was found.  As such, a 
higher evaluation based on incapacitating episodes or by 
combining orthopedic and neurologic findings under 38 C.F.R. 
§ 4.25 is not warranted.  


ORDER

An initial disability rating of 20 percent for degenerative 
disc disease of the lumbar spine is granted.


REMAND

The veteran contends that he is entitled to service 
connection for right knee tendonitis.  The veteran contends 
that his right knee tendonitis was caused by prolonged 
running in service.    

The veteran underwent a VA examination in August 2006.  The 
examiner noted crepitus and tenderness of the veteran's right 
knee and provided a diagnosis of right knee tendonitis.  The 
examiner opined that it is less likely than not that the 
veteran's right knee tendonitis was incurred in or aggravated 
by service because there was no evidence in the record of any 
complaints of right knee pain in service.

The Board notes that the veteran's July 2004 report of 
medical history filled out in conjunction with his separation 
examination contains a reference to bilateral knee pain.  

Since the record reflects that the veteran reported right 
knee pain in service, the RO should arrange for the examiner 
who conducted the August 2006 VA examination, to review the 
entire claims folder and provide an addendum to the August 
2006 VA examination report.  The examiner should be requested 
to review the claims file, particularly the July 2004 report 
of medical history containing the veteran's report of 
bilateral knee pain.  The examiner should provide an opinion 
as to whether it is at least as likely as not that the 
veteran's diagnosed right knee tendonitis was incurred in or 
caused by the veteran's active service, especially in light 
of the July 2004 service treatment record.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The August 2006 VA examination report 
must be returned to the examiner who saw 
the veteran in August 2006 for the 
preparation of an addendum.  The entirety 
of the claims folder is to be furnished to 
this examiner (or an appropriate 
designee), including the veteran's service 
treatment records which indicate the 
veteran's report of bilateral knee pain in 
July 2004.  An additional examination is 
authorized if necessary.  Regardless of 
whether an additional examination is 
undertaken, the examiner (or an 
appropriate designee) must provide a 
medical opinion as to whether it is at 
least as likely as not that the veteran's 
right knee tendonitis is related to his 
active service.

2.  Then, the AMC should readjudicate the 
claim of service connection for right knee 
tendonitis.  If the determination remains 
unfavorable to the veteran, the RO must 
issue a supplemental statement of the case 
and provide the veteran a reasonable 
period of time in which to respond before 
this case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


